DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 are presented for examination.
Claims 1-9 and 17-21 are withdrawn based on the previous restriction requirement addressed in the prior action.
Claims 10-16 are subject to examination in this action.
Claim 11 is cancelled by Applcant’s amendments.
Claims 10 and 14 are amended.
The objection to claim 14 is withdrawn based on the cancellation of claim 11.
The interpretation of certain claim elements under 35 U.S.C. 112(f) from the prior Office Action dated 11 August 2021 is hereby restated and incorporated by reference.

Response to Arguments
Applicant’s arguments with respect to claims 10 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s Amendment to claim 10 incorporates subject matter broader in scope than that of cancelled claim 11, specifically that the device comprises a wearable 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication no. 2005/0268098 by Oh et al. in view of U.S. Patent Application Publication 2013/0212381 by Bousamra et al. and in view of U.S. Patent Application Publication No. 2017/0279612 by Liang et al.
As to claim 10, Oh discloses a patient monitoring medical device system, comprising: 
a trusted component intended for communication with a device (Oh: 260 – Fig 2; multimedia card with DRM component), the trusted component including: 
a processor configured to execute instructions (Oh: 1520 – Fig 15; control module for card); 
a communication component configured to facilitate communication between the trusted component and other components (Oh: 1520 – Fig 15; control module for card); and 
a memory including a certificate store (Oh: 1540 – Fig 15; storage module that stores certificates) in which is stored: 
a security certificate (Oh: Page 10, Sec 178; certificate stored in storage module), the security certificate including: 
information that specifically identifies the trusted component (Oh: Page 5, Sec 91; information to verify device stored in certificate), 
a public key that enables encryption of data intended to be delivered to the trusted component (Oh: Page 4, Sec 85; certificate contains public key), 

a signature that authenticates the security certificate as being attested to by a Certificate Authority (Oh: Page 4, Sec 85; certificate contains signature of certifying authority); and 
a private key corresponding to the public key (Oh: Page 10; Sec 176; Private key used for private key encryption) 
wherein the processor is programmed to cause the communication component to transmit the security certificate to the device in support of a request for communication with the device (Oh: Fig 14; Page 8, Sec 153-Page 9, Sec 160).  
Oh does not expressly disclose communication with a patient monitoring medical device or that the monitoring device is a wearable cardiac monitoring system.
Bousamra discloses authenticated communication with a patient monitoring medical device (Bousamra: See Abstract and Fig 4; Page 5-6, Sec 45-47).
Liang discloses the monitoring device is a wearable cardiac monitoring system (Liang: Page 1-2, Sec 12-13; encrypted data exchange between wearable cardiac monitor ans server. 
Oh, Bousamra and Liang are analogous art because they are from the common area of secure inter-device communication.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application to combine the teachings of Oh, Bousamra and Liang  to arrive at the instant invention.  The rationale would have been to provide a Bousamra: Page 1, Sec 1 and Liang Page s 1-2, Sec 12-13).
As to claim 12, the modified Oh/Bousamra/Liang reference further discloses wherein the Certificate Authority is a component of the patient monitoring medical device system (Oh: 230 – Fig 2; Rights issuer). 

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432